Case 21-16520-JNP          Doc 24   Filed 08/16/21 Entered 08/16/21 12:30:34            Desc Main
                                    Document     Page 1 of 4



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-1(b)                 Order Filed on August 16, 2021
  OBERMAYER REBMANN MAXWELL & HIPPEL LLP                          by Clerk
  Edmond M. George, Esquire                                       U.S. Bankruptcy Court
                                                                  District of New Jersey
  Michael D. Vagnoni, Esquire
  (pro hac vice pending)
  Turner Falk, Esquire
  1120 Route 73, Suite 420
  Mount Laurel, NJ 08054-5108
  Telephone: (856) 795-3300
  Facsimile: (856) 482-0504
  E-mail: edmond.george@obermayer.com
            michael.vagnoni@obermayer.com
            turner.falk@obermayer.com

  Proposed Counsel to the Debtor
  and Debtor in Possession

  In re:                                                     Chapter 11

  ALUMINUM SHAPES, L.L.C.,                                                16520 - (
                                                             Case No. 21- _______           )

                                Debtor.


                 ORDER REGARDING DEBTOR’S APPLICATION FOR
                EXPEDITED CONSIDERATION OF FIRST DAY MOTIONS

        The relief set forth on the following pages, numbered two (2) through four (4) is hereby

ORDERED.




 DATED: August 16, 2021




OMC\4846-6668-9268.v3-8/15/21
Case 21-16520-JNP          Doc 24   Filed 08/16/21 Entered 08/16/21 12:30:34                Desc Main
                                    Document     Page 2 of 4
(Page 2)
Debtor:                  ALUMINUM SHAPES, L.L.C.
Case No.                 21- 16520 (    )
Caption of Order:        ORDER REGARDING DEBTOR’S APPLICATION FOR EXPEDITED
                         CONSIDERATION OF FIRST DAY MOTIONS


        Upon the application (the “Application”) of Aluminum Shapes, L.L.C., as debtor and

debtor in possession in the above-captioned chapter 11 case, pursuant to Rule 9013-5 of the Local

Rules of the United States Bankruptcy Court for the District of New Jersey, for expedited

consideration of first day matters, and for good cause shown; and the Court having jurisdiction to

decide the Application and the relief requested therein in accordance with 28. U.S.C. §§ 157(a)-

(b) and 1334(b); and consideration of the Application and the relief requested therein being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; and upon the Declaration of Jordan Meyers in Support of Debtor’s

Chapter 11 Petition and First Day Pleadings, filed contemporaneously with the Application; and

the Court having found and determined that the relief sought in the Application and granted herein

is necessary to avoid immediate and irreparable harm to the Debtor and its estate as contemplated

by Bankruptcy Rule 6003, and is in the best interests of the Debtor, its estate and creditors, and all

parties-in-interest; and after due deliberation and sufficient cause appearing therefore,

        IT IS HEREBY ORDERED THAT:

        1.      The Application is GRANTED.

        2.      The following applications and motions (collectively, the “Motions”) are scheduled

for a telephonic hearing via Court Solutions before the assigned Bankruptcy Court Judge on the

date(s) and time(s) set forth below:




OMC\4846-6668-9268.v3-8/15/21
Case 21-16520-JNP          Doc 24   Filed 08/16/21 Entered 08/16/21 12:30:34      Desc Main
                                    Document     Page 3 of 4
(Page 3)
Debtor:                  ALUMINUM SHAPES, L.L.C.
Case No.                 21- 16520 (    )
Caption of Order:        ORDER REGARDING DEBTOR’S APPLICATION FOR EXPEDITED
                         CONSIDERATION OF FIRST DAY MOTIONS

                                                                        HEARING DATE
                                MOTION
                                                                            and TIME
  1.    Application for Retention of Obermayer Rebmann Maxwell          August 18 2021, at
        & Hippel LLP as Counsel to the Debtor [Docket No. 11]            10:00 a.m. (ET)
  2.    Application for Admission Pro Hac Vice of Michael D.            August 18 2021, at
        Vagnoni, Esq. [Docket No. 14]                                    10:00 a.m. (ET)
  3.    Application for Retention of Winter Harbor LLC as Interim        August 18, 2021,
        Company Management, Designate Dalton Edgecomb as Chief          at 10:00 a.m. (ET)
        Restructuring Officer, and Designate Jordan Meyers as
        Interim Chief Financial Officer [Docket No. 2]
  4.    Application for Retention of Epiq Corporate Restructuring,       August 18, 2021,
        LLC as Claims and Noticing Agent [Docket No. 5]                 at 10:00 a.m. (ET)
  5.    Application for Retention of Cowen and Company, LLC as           August 18, 2021,
        Investment Banker [Docket No. 3]                                at 10:00 a.m. (ET)
  6.    Application for Retention of Berwyn Capital Interests as         August 18, 2021,
        Restructuring Agent [Docket No. 4]                              at 10:00 a.m. (ET)
  7.    Motion Pursuant to 11 U.S.C. §§ 105(a) and 521(a) and Fed.      August 18 2021, at
        R. Bankr. P. 1007(c) for Entry of an Order Extending the Time    10:00 a.m. (ET)
        to File Schedules of Assets and Liabilities and Statements of
        Financial Affairs [Docket No. 7]
  8.    Motion Pursuant to 11 U.S.C. §§ 105(a), 363(b), 506(b),          August 18, 2021,
        507(a), and 541 for Entry of an Order Authorizing, But Not      at 10:00 a.m. (ET)
        Directing, the Debtor to Make Post-Petition Payments and
        Disbursements with Respect to Certain Prepetition Taxes
        [Docket No. 8]
  9.    Motion for Authority to (I) Maintain, Renew, and Continue        August 18, 2021,
        Insurance Policies and Programs and (II) Honor All Insurance    at 10:00 a.m. (ET)
        Obligations [Docket No. 12]
 10.    Motion Pursuant to 11 U.S.C. §§ 105 and 363 Authorizing the      August 18, 2021,
        Debtor to Continue Using Existing Bank Accounts and             at 10:00 a.m. (ET)
        Business Forms and for Related Relief [Docket No. 10]
 11.    Motion Pursuant to 11 U.S.C. §§ 105 and 366 Prohibiting         August 18 2021, at
        Utilities from Altering, Refusing, or Discontinuing Services     10:00 a.m. (ET)
        of Account of Prepetition Claims, Establishing Procedures for
        Determining Requests for Additional Adequate Assurance
        and for Related Relief [Docket No. 9]
 12.    Motion for Entry of an Order Pursuant to 11 U.S.C. §§            August 18, 2021,
        105(a), 363 and 507(a) for Authority to (I) Pay Certain Pre-    at 10:00 a.m. (ET)
        Petition Wages, Salaries and Reimbursable Employee
        Expenses; (II) Pay and Honor Employee Medical and Other
        Benefits; (III) Continue Employee Benefits Programs; and
        (IV) for Related Relief [Docket No. 13]



OMC\4846-6668-9268.v3-8/15/21
    Case 21-16520-JNP           Doc 24   Filed 08/16/21 Entered 08/16/21 12:30:34             Desc Main
                                         Document     Page 4 of 4
     (Page 4)
     Debtor:                  ALUMINUM SHAPES, L.L.C.
     Case No.                 21- 16520     (     )
     Caption of Order:        ORDER REGARDING DEBTOR’S APPLICATION FOR EXPEDITED
                              CONSIDERATION OF FIRST DAY MOTIONS

      13.    Combined Motion for Entry of: an Order Granting (A)                  August 18 2021, at
             Authority to Obtain Postpetition Financing, (B) Liens and             10:00 a.m. (ET)
             Super Priority Administrative Expense Status Pursuant to 11
             U.S.C. §§ 364(c)(1), (2) and (3) and 364(d)(1), (C) Relief
             from the Automatic Stay and (D) Authority to Enter into
             Agreements with Tiger Finance, LLC, (E) Authorization to
             Use Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363,
             Bankruptcy Rule 4001 and D.N.J. LBR 4001-4 and to Provide
             Adequate Protection to Parties with an Interest in Cash
             Collateral and (F) Related Relief [Docket No. 15]

             3.      A true copy of this Order shall be served on all required parties pursuant to D.N.J.

     LBR 9013-5(f).

             4.      Objections and/or responses to the Motions, if any, may be made at the hearing

     pursuant to D.N.J. LBR 9013-5(d).

             5.      This Court shall retain jurisdiction to hear and determine all matters arising from

     or related to the implementation, interpretation, and/or enforcement of this Order.

This will be a telephonic hearing and all appearances should be set up through Court Solutions. The information
is below. If you have any questions, please feel free to contact the Court at 856-361-2358.

COURTSOLUTIONS LLC
P: 917 746 7476
www.court‐solutions.com




     OMC\4846-6668-9268.v3-8/15/21
